DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a mental process, e.g., concepts performed in the human mind. This judicial exception is not integrated into a practical application because although it recites generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea since they amount to simply implementing the abstract idea on a processor. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a generic processor represent well-understood, routine, and conventional activity as recognized by the court decisions listed in MPEP 2106.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AN et al. (WO2017/101142).
Regarding claim 1, AN discloses A method for facilitating classification of features in medical images (“A medical image labelling method” in abstract) comprising: 
providing access, for each of a plurality of users, an interactive classification user interface displaying a medical image including a feature to be classified (“based on a matching value between a keyword of a medical image to be labelled and a label in a label body base, recommending, to at least two labelling terminals, at least two selection labels capable of being selected by a labelling operator; labelling operators of the at least two labelling terminals respectively and independently labelling, based on the labels selected by the labelling operators, the medical image to be labelled” in abstract; Embodiment 2, third paragraph); and 
in response to receiving a classification for the medical image through the interactive classification user interface from a subset of the plurality of users satisfying a threshold number of the plurality of users, assigning a final classification for the medical image based on the classification for the medical image received from the subset of the plurality of users (“confirming, based on a comparison result of contents labelled by at least two labelling operators, a labelling label for the medical image to be labelled” in abstract).
Regarding claim 10, AN discloses Non-transitory computer storage-media storing instructions that when executed by a system of one or more computers, cause the one or more computers to perform operations (second to last paragraph in Description) comprising: 
providing access, for each of a plurality of users, an interactive classification user interface displaying a medical image including a feature to be classified (“based on a matching value between a keyword of a medical image to be labelled and a label in a label body base, recommending, to at least two labelling terminals, at least two selection labels capable of being selected by a labelling operator; labelling operators of the at least two labelling terminals respectively and independently labelling, based on the labels selected by the labelling operators, the medical image to be labelled” in abstract; Embodiment 2, third paragraph); and 
in response to receiving a classification for the medical image through the interactive classification user interface from a subset of the plurality of users satisfying a threshold number of the plurality of users, assigning a final classification for the medical image based on the classification for the medical image received from the subset of the plurality of users (“confirming, based on a comparison result of contents labelled by at least two labelling operators, a labelling label for the medical image to be labelled” in abstract).
5.	Claims 7, 8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over AN et al. (WO2017/101142) in view of Kohls et al. (US2018/0150598).
Regarding claim 7, AN discloses The method of claim 1, but fails to explicitly disclose further comprising providing the final classification to a machine learning system.
Kohls teaches, in the same field of endeavor, manually labeled medical images may be used to build a statistical model and/or a database of true positives and true negatives for a machine learning algorithm (par. [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AN with the teaching of Kohls in order to apply the labels to a machine classifier and automate medical image classification.
Regarding claim 8, the combined references of AN and Kohls disclose The method of claim 7, wherein Kohls discloses the machine learning system is configured to update a feature detection model based on the final classification, the feature detection model being usable to classify other medical images as including features with particular shape, size, malignancy risk, clinical relevance, or other features based on similarities to features classified by the plurality of users (par. [0025]).
Regarding claim 16, AN discloses The non-transitory computer storage-media of claim 10, but fails to explicitly disclose further comprising instructions that when executed by a system of one or more computers, cause the one or more computers to perform operations comprising providing the final classification to a machine learning system.
Kohls teaches, in the same field of endeavor, manually labeled medical images may be used to build a statistical model and/or a database of true positives and true negatives for a machine learning algorithm (par. [0028]).

Regarding claim 17, the combined references of AN and Kohls disclose The non-transitory computer storage-media of claim 16, wherein Kohls discloses the machine learning system is configured to update a feature detection model based on the final classification, the feature detection model being usable to classify other medical images as including features with particular shape, size, malignancy risk, clinical relevance, or other features based on similarities to features classified by the plurality of users (par. [0025]).
Regarding claim 18, AN discloses, except for the limitations italicized below, A system comprising: 
one or more computers (second to last paragraph in Description) configured to: 
provide access, for each of a plurality of users, an interactive classification user interface displaying a medical image including a feature to be classified (“based on a matching value between a keyword of a medical image to be labelled and a label in a label body base, recommending, to at least two labelling terminals, at least two selection labels capable of being selected by a labelling operator; labelling operators of the at least two labelling terminals respectively and independently labelling, based on the labels selected by the labelling operators, the medical image to be labelled” in abstract; Embodiment 2, third paragraph); 
in response to receiving a classification for the medical image through the interactive classification user interface from a subset of the plurality of users satisfying a (“confirming, based on a comparison result of contents labelled by at least two labelling operators, a labelling label for the medical image to be labelled” in abstract); and 
provide the final classification to a machine learning system.
Kohls teaches, in the same field of endeavor, manually labeled medical images may be used to build a statistical model and/or a database of true positives and true negatives for a machine learning algorithm (par. [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AN with the teaching of Kohls in order to apply the labels to a machine classifier and automate medical image classification.
Allowable Subject Matter
6.	Claims 2-6, 9, 11-15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the 35 U.S.C. 101 rejection above is overcome.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667